           Case 4:19-cv-00832-LPR Document 34 Filed 02/12/21 Page 1 of 1


                          UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF ARKANSAS
                                      Central Division

 S & G DISTRIBUTORS, INC.,            §
                                      §
      Plaintiff/Counter-defendant,    §
                                      §
 v.                                   §    CIV. AC. NO. 4:19-cv-00832-LPR
                                      §
 US ASSETS, INC.,                     §
                                      §
      Defendant/Counterclaimant.      §
                                      §
                            AGREED FINAL JUDGMENT

        The Court, having considered the Parties’ joint motion for entry of agreed judgment (the

“Motion”), together with their agreement to the entry of this judgment as evidenced by the

signatures of their counsel below, grants the Motion. It is therefore,

        ORDERED, ADJUDGED, and DECREED that the Plaintiff, S&G Distributors, Inc., is

hereby awarded judgment against the Defendant, US Assets, Inc., in the amount of five hundred

thousand dollars ($500,000). The parties shall bear their own attorneys’ fees and costs. This is a

final judgment that disposes of all claims and all parties.

        SIGNED this 12th day of February, 2021.


                                                                                 __
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE


AGREED TO AND ENTRY REQUESTED BY:

 /s/ Jason M. Hopkins
Jason M. Hopkins
Attorney for Defendants

 /s/ Kelly W. McNulty
Kelly W. McNulty
Attorney for Plaintiff
